Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 27-28 and 45-60 are pending.

Claim 28 stands withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.
Claims 1, 27 and 45-60, drawn to a composition, are acted upon in this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2019 was filed after the mailing date of the Non-Final Office on June 11, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 27, 45-46 and 48-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPub US20100233251 (of record, Von Andrian et al hereafter, published September 16, 2010 and claimed earliest priority to Oct 12, 2007; PTO 892) in view of Zale et al (of record, US2010/0069426, published March 18, 2010; PTO 892) and Reddy (of record, PGPub US2008/0031899, published February 7, 2008; PTO 1449).
Von Andrian teaches a composition to a subject in an amount effective to suppress an immune response (see entire document, abstract, paragraph [0071]) wherein the composition comprises a population of synthetic nanocarriers conjugated to rapamycin (see paragraph [0029]) and MHC class II-restricted chicken ovalbumin antigen ([0598]) or allergen (see se paragraph [0028]) wherein the antigen is non-covalently associated (mixed) with (not coupled to any synthetic nanocarrier), see para. [0023].  The 
In some embodiments, 80%, 90%, or more of the nanocarriers of a population of nanocarriers have a diameter that is between 100-400 nm, See para. [0174]. The relative amounts of the active ingredient, the pharmaceutically acceptable excipient(s), and/or any additional ingredients in a pharmaceutical composition of the invention will vary, depending upon the identity, size, and/or condition of the subject treated and further depending upon the route by which the composition is to be administered. By way of example, the composition may comprise between 0.1% and 100% (w/w) active ingredient, see para. [0475]. Von Andrian teaches In certain embodiments, nanocarriers are greater in size than the renal excretion limit (e.g., nanocarriers having diameters of greater than 6 nm). In certain embodiments, nanocarriers are small enough to avoid clearance of nanocarriers from the bloodstream by the liver (e.g., nanocarriers having diameters of less than 1000 nm). In general, physiochemical features of nanocarriers should allow a nanocarrier to circulate longer in plasma by decreasing renal excretion and liver clearance, see para. [0356]. It is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape, and/or composition so that each nanocarrier has similar properties.

Claim 46 is included as the reference antigens presentable by APC include ovalbumin MHC class II epitope (see [0598] or ovalbumin MHC class I epitope (see para. [0600]), allergen (see para.[0020] to [0021]) or ovalbumin (see paragraph [0601]).
Claims 45 and 48 are included as the reference teaches allergen refers to a substance (antigen) that can induce an allergic response in a susceptible subject. The list of allergens is enormous and includes pollens, insect venoms, animal dander dust, fungal spores and drugs (e.g. penicillin) which are a therapeutic protein for induction of tolerance toward the antigen presentable by any antigen presenting cells, i.e., macrophage (see paragraph [0020]) since the subject has or is at risk of food allergy  (see paragraph [0075]) or for immune suppression in connection with transplants to ameliorate transplant rejection, see para. [0075].
Claims 50-53 are included as the reference synthetic nanocarriers can be, but is not limited to, polymeric nanoparticles comprises polyethylene glycol (PEG) or polyethylene oxide (PEO), polyalkylene glycol or polyalkylene oxide, or polylactic acid (PLA), poly(glycolic acid) (PGA), or polyesters, i.e., poly(lactic acid/glycolic acid) (PLGA), metallic nanoparticles, surfactant-based emulsions, dendrimers, and/or nanoparticles that are developed using a combination of nanomaterial such as lipid-polymer nanoparticles (see paragraphs [0013], [0014], [0036]). In some embodiments, the nanocarrier is composed of PEG-PLGA polymers (polyether coupled to polyester). The reference polymeric nanoparticles include polyethylene, polycarbonates (e.g. poly(l,3-dioxan-2one)), polyacetals, polyethers, polyesters (e.g., polylactide, polyglycolide), see para. [0374] to [0375].
Claim 54 is included as the reference teaches in some embodiments, nanocarriers are spheres or spheroids. In some embodiments, nanocarriers are spheres (aspect ratio is 1:1) or spheroids. In some embodiments, nanocarriers are flat or plate-shaped. In some embodiments, nanocarriers are cubes or 
Claims 27 and 55 are included as the reference teaches a dosage form that includes pharmaceutical excipients (see paragraph [0119], [0478]) or adjuvant such as monophosphoryl lipid A (MPL, SmithKline Beecham); saponins including QS21 (SmithKline Beecham); incomplete Freund's adjuvant; complete Freund's adjuvant (see paragraph [0066], which are all immunological active materials as defined by instant specification, see paragraph [0085] and suitable dosage form desired (see paragraph 0476], in particular).
Regarding claims 56-60, Von Andrian teaches at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10%, or 20% of the average diameter or greatest dimension. In some embodiments, a population of nanocarriers may be heterogeneous with respect to size, shape, and/or composition, see para. [0357]. Von Andrian teaches [0520] In some embodiments, pharmaceutical compositions comprising inventive vaccine nanocarriers comprise less than 50% by weight, less than 40% by weight, less than 30% by weight, less than 20% by weight, less than 15% by weight, less than 10% by weight, less than 5% by weight, less than 1% by weight, or less than 0.5% by weight of an agent to be delivered.
The invention differs from the teachings of the reference only in that the composition wherein the load of the rapamycin is at least 2% and no more than 25% (weight/weight) as per claim 1 and the polymeric synthetic nanocarrier is a non-methoxy-terminated, pluronic polymer as per claim 49.
However, Zale teaches a composition (see para. [0080] to [0081]) comprising polymeric nanoparticle, i.e., PLA-PEG conjugated to a therapeutic agent, i.e., rapamycin comprising about 1 to 20 weight percent or about 2 to about 20 weight percent of the therapeutic agent (see entire document, para. [0003], [0005], [0018], [0079], [0129], [0132], claims in particular. Example of mTOR inhibitors include 
Likewise, Reddy teaches antigen-specific suppression. Immunosuppression is a critical form of immunotherapy that is greatly needed in situations of clinical transplantation (e.g., allografts) and autoimmune diseases (e.g., multiple sclerosis). The use of immunosuppressive drugs such as corticosteroids (e.g., Cyclosporin A) and rapamycin has led to great advances in the treatment of these immune disorders [122]. T cells are generally considered important targets of immunosuppressive drugs, which act by inhibiting genes for inflammatory cytokines, primarily IL-2 and TNF-.gamma., and therefore reduce T cell proliferation, see para. [0057]. Regarding immunosuppressive drugs, they are glucocorticoids, which are hydrophobic and can be loaded into the hydrophobic PPS core of the nanoparticles. Certain glucocorticoid such as Dexamethasone, tacrolimus (aka rapamycin), and Cyclosporin A have demonstrated that they inhibit the maturation and allostimulatory capacity of DCs by downregulating the expression of co-stimulatory molecules (i.e., CD80 and CD86) and secretion of inflammatory cytokines (i.e., IL-6 and TNF-.alpha.) [125-131].
Regarding claim 49, Reddy teaches non-methoxy-terminated, pluronic polymer such as PLURONIC-stabilized (and thus hydroxylated) complement-activating nanoparticles (OH—NPs), see para. [0018]. These techniques may be applied to a variety of monomers/polymers to make suitable particles. Example 2 related to the modification of PLURONIC and is generally applicable to modifying other polymers herein, with variations being made to account for particular chemical structures (see para. [0076]).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the load of rapamycin in the polymeric synthetic PLGA nanoparticles in the composition comprising a population of synthetic nanocarriers coupled to rapamycin having at least 80% of the PLGA polymeric synthetic nanocarriers having a minimum dimension of greater than 100 nm and a maximum dimension of less than 500 nm obtained using dynamic light scattering in combination with any antigen presentable by antigen presenting cells of Von Andrian using the dynamic light scattering as taught by Zale.
In the alternative, it would have prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a known element, i.e., polymeric nanocarrier comprising rapamycin of Von Andrian for another, i.e., PLA-PEG conjugated to rapamycin having an average load of at least 2% but no more than 25% (w/w) and at least 75% of the nanoparticle having a dimension of 150, 200 or 200 nm as obtained using light dynamic scattering process as taught by Zale with a reasonable expectation of success, i.e., for inducing antigen specific tolerance and ameliorating organ rejection after transplant in a patient.
One of ordinary skill in the art would have been motivated to do so because Zale teaches the payload within a particle will be protected and releasing the drug at appropriate time, see para. [0057] and [0062],
One of ordinary skill in the art would have been motivated to and had an expectation of success at the time the invention was made to substitute the nanoparticles or nanocarrier of Von Andrian for the non-methoxy-terminated, pluronic polymer of Reddy because Reddy teaches that non-methoxy-terminated, pluronic polymer is effective in activating complement, See complement-activating nanoparticles (OH—NPs), see para. [0018].

It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233,235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215,218-219 (C.C.P.A. 1980).
Claim 49 would have been obvious because the substitution of a known element (i.e. PLGA nanocarrier) of Von Andrian for another (e.g., another synthetic nanocarrier, i.e., PLURONIC-stabilized (and thus hydroxylated) complement-activating nanoparticles (OH—NPs)) as taught by Reddy would have yielded predictable results (e.g., activated complement) to one of ordinary skill in the art at the time of the invention.
In addition, the claims would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense". See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
July 10, 2019 have been fully considered but they are not persuasive. 
Applicant respectfully traverses. To establish a prima facie case of obviousness, three requirements must exist. First, the prior art references when combined, must teach or suggest all the claim limitations. In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995). See also MPEP §2143. Second, there must be a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Finally, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the references or to combine reference teachings. In re Dow Chemical Co., 837 F.2d 469, 473 (Fed. Cir. 1988). More recently, it has been held that obviousness requires “a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed invention does.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). As described in greater detail below, prima facie obviousness has not been shown.
The claims are directed to a composition comprising a first population of synthetic nanocarriers coupled to rapamycin ... wherein the load of rapamycin on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight). The composition further comprises an antigen-presenting cell (APC) presentable antigen that is not coupled to any synthetic nanocarriers. The Examiner has not established that this composition is prima facie obvious over the cited references.
Even if, arguendo, a person skilled in the art were to combine the teachings of Von Andrian, Zale, and Reddy, the combination does not teach or suggest all the claim limitations. None of the references, individually or in combination, teach a composition comprising synthetic nanocarriers coupled to rapamycin, wherein the load of rapamycin on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and an antigen-presenting cell (APC) presentable antigen that is not coupled to any synthetic nanocarriers. While the Examiner has conceded that Von Andrian does not teach or suggest the load as recited in the claims, she now points to Zale for teaching that load. However, it is important to note that Zale does not at all address any load of mTOR inhibitor, let alone of rapamycin, with respect to an antigen. There are no teachings whatsoever to indicate that any load of Zale is at all relevant in such a context. Von Andrian and Reddy do not remedy this deficiency. The combination of cited references does not render obvious the subject matter of the claims.
Applicant respectfully requests withdrawal of this rejection. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Zales teaches it can be a challenge to prepare nanoparticle systems that have an appropriate amount of drug associated each nanoparticle, while keeping the size of the nanoparticles small enough to have advantageous delivery properties. For example, while it is desirable to load a nanoparticle with a high quantity of therapeutic agent, nanoparticle preparations that use a drug load that is too high will result in nanoparticles that are too large for practical therapeutic use. Further, it may be desirable for therapeutic nanoparticles to remain stable so as to e.g. substantially limit rapid or immediate release of the therapeutic agent, see para. [0002] to [0003]. 
Zale teaches therapeutic nanoparticle that includes an active agent or therapeutic agent, e.g. an mTOR inhibitor or pharmaceutically acceptable salts thereof, and one, two, or three biocompatible polymers. For example, disclosed herein is a therapeutic nanoparticle comprising about 1 to about 20 weight percent of a therapeutic agent (such as for example sirolimus (aka rapamycin), temsirolimus, or everolimus) and about 50 to about 99 weight percent of a biocompatible polymer, e.g. about 70 to about 99 weight percent of a biocompatible polymer. For example, the biocompatible polymer may be a diblock poly(lactic) acid-poly(ethylene)glycol copolymer (e.g. PLA-PEG) or a diblock (poly(lactic)-co-poly (glycolic) acid)-poly(ethylene)glycol copolymer (e.g. PLGA-PEG), or the biocompatible polymer may two or more biocompatible polymers, for example, the therapeutic nanoparticles can also include a homopolymer such as poly(lactic) acid homopolymer. For example, a disclosed therapeutic nanoparticle may include about 1 to about 20 weight percent, e.g., about 2 to about 20 weight percent or about 10 to about 20 weight percent, of a mTOR inhibitor; and about 70 to about 99 weight percent biocompatible polymer, wherein the biocompatible polymer is selected from the group consisting of a) a diblock poly(lactic) acid-poly(ethylene)glycol copolymer, b) a diblock poly(lactic)-co-poly (glycolic) acid-poly(ethylene)glycol copolymer, c) a combination of a) or b) and a poly (lactic) acid homopolymer or poly(lactic)-co-(glycolic) acid; and d) a combination of a) or b) and a poly (lactic) acid homopolymer or poly(lactic)-co-(glycolic) acid.  The diameter of disclosed nanoparticles may be, for example, about 60 to about 120 nm, or about 70 to about 120 nm, which overlapped the claimed range of greater than 110 nm and less than or equal to 500 nm, see Summary of invention, reference claims 1-5, in particular. The nanoparticles that have a high amount of encapsulated therapeutic agent, for example, may include about 1 to about 40 weight percent, or about 1 to about 30 weight percent, e.g. about 10 to about 25 weight percent or about 5 to about 20 weight percent therapeutic agent, see para. [0067], reference claims 1-5. 

It would have prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a known element, i.e., polymeric nanocarrier comprising rapamycin of Von Andrian for another, i.e., PLA-PEG + PLA coupled to rapamycin having an average load of at least 2% but no more than 25% (w/w) and at least 75% of the nanoparticle having a dimension of 150, 200 or 200 nm as obtained using light dynamic scattering process as taught by Zale with a reasonable expectation of success, i.e., for inducing antigen specific tolerance, ameliorating organ rejection after transplant in a patient.  Taking the average of load across the population (aka batch) of synthetic nanoparticles of Zale is within the purview of one of ordinary skill in the art as the nanoparticle art. 
One of ordinary skill in the art would have been motivated to do so because Zales teaches it is desirable to limit the loading to at least 2% and no more than 25% (weight/weight) of rapamycin (aka sirolimus) to keep the size of the nanoparticles small enough to have advantages of delivering properties while the drug not high that will result in nanoparticles that are too large for practical use, see para. [0002] to [0003].  Zale further teaches a small portion (typically 5-10%) of the encapsulated drug is released from the nanoparticles very quickly after its first exposure to 25.degree. C, see para. [0110].
For these reasons, the rejection is maintained. 

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPub 20100233251 (of record, Von Andrian et al hereafter, published September 16, 2010 and claimed earliest priority to Oct 12, 2007; PTO 892) in view of Zale et al (of record, 082010/0069426 published March 1.8, 2010; PTO 892) and Reddy (of record, PGPub US 20080031899, published February 7, 2008; PTO 1449) as applied to claims 1, 27, 45-46 and 48-60 mentioned above and further in view of Hashimoto (of record, J Immunology 1.74: 551-556, 2005; PTO 892).
The combine teachings of Von Andrian, Zale and Reddy have been discussed supra.

However. Hashimoto teaches administration of a lipid such as alpha-galactosylceramide (a-GalCer or aka KRN7000) binds to CD1d on NKT cells (see page 551, left col.) and administering a-GalCer to a recipients polarizes donor T cells toward Th2 cytokine production after allogenic bone marrow transplant (BMT), see page 552, Figure 2. Hashimoto teaches a-GalCer significantly reduced graft versus host disease (GVHD) by repeat administration and skews donor T cells toward Th2 cytokine production, see page 553, page 555, right col., in particular.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the lipid alpha-galactosylceramide (a-GalCer or aka KRN7000) that binds to CD1d on NKT ceils as the antigen of Hashimoto in the composition of Von Andrian, Zale and Reddy to arrive at the claimed composition comprising alpha-galactosylceramide as the antigen.
One of ordinary skill in the art would have been motivated to do this because Hashimoto teaches the lipid can be exploited to regulate acute GVHD through both donor and host NKT cells by skewing the donor T cells toward Th2 cytokine production. From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Applicant's arguments filed July 10, 2019 have been fully considered but they are not persuasive. 
Applicant respectfully traverses. For at least the reasons stated above, Von Andrian, Zale, and Reddy do not teach or suggest a composition comprising synthetic nanocarriers coupled to rapamycin ... wherein the load of rapamycin on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight)... and an antigen-presenting cell (APC) presentable antigen that is not coupled to any synthetic nanocarriers.

Accordingly, withdrawal of this rejection is respectfully requested.

In response, the arguments with respect to the load of rapamycin on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight)... have been addressed above and incorporate here by reference. 
The invention in claim 47 differs from the teachings of the references only in that the APC presentable antigen comprises a lipid that binds to CD1d.
However. Hashimoto teaches administration of a lipid such as alpha-galactosylceramide (a-GalCer or aka KRN7000) binds to CD1d on NKT cells (see page 551, left col.) and administering a-GalCer to a recipients polarizes donor T cells toward Th2 cytokine production after allogenic bone marrow transplant (BMT), see page 552, Figure 2. Hashimoto teaches a-GalCer significantly reduced graft versus host disease (GVHD) by repeat administration and skews donor T cells toward Th2 cytokine production, see page 553, page 555, right col., in particular.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the lipid alpha-galactosylceramide (a-GalCer or aka KRN7000) that binds to CD1d on NKT ceils as the antigen of Hashimoto in the composition of Von Andrian, Zale and Reddy to arrive at the claimed composition comprising alpha-galactosylceramide as the antigen.
One of ordinary skill in the art would have been motivated to do this because Hashimoto teaches the lipid can be exploited to regulate acute GVHD through both donor and host NKT cells by skewing the donor T cells toward Th2 cytokine production. From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
For these reasons, the rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 27 and 45-60 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 39, 113, 117-121, 126-132 of copending Application No. 14/810,427. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. Instant claims 1 and 27 are limited to a composition comprising: (i) a first population of polymeric synthetic nanocarriers coupled to 
The instant specification discloses the APC presentable antigen is a therapeutic protein or portion thereof, an autoantigen or an allergen or is associated with an autoimmune disease, an inflammatory disease, an allergy, organ or tissue rejection or graft versus host disease, see para. [0008].
Instant claim 45 recites the composition of claim 1, wherein the rapamycin in the composition is in an amount effective to generate a tolerogenic immune response to the APC presentable antigen, see copending application para. [0112].
Instant claim 46 recites the composition of claim 1, wherein the APC presentable antigen comprises an MHC class I-restricted and/or MHC class II-restricted epitope, see copending claim 117.

Instant claim 50 recites the composition of claim 1 wherein the polymeric synthetic nanocarriers of the first population comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine, see copending claim 127.
Instant claim 51 recites the composition of claim 50, wherein when the polymeric synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, see copending claim 128. 
Instant claim 52 recites the composition of claim 50 or 51, wherein the polymeric nanoparticles comprise a polyester and a polyester coupled to a polyether, see copending claim 129.
Instant claim 53 recites the composition of claim 52, wherein the polyether comprises polyethylene glycol or polypropylene glycol, see copending claim 130.
Instant claim 54 recites the composition of claim 1, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population of synthetic nanocarriers is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10, see copending claim 132. 
Instant claim 55 recites the composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient, see copending specification para [0013]. 
Instant claim 56 recites the composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the 
Instant claim 57 recites the composition of claim 56, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension, see copending claim 134. 
Instant claim 58 recites the composition of claim 57, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension, see copending claim 135.
Instant claim 59 recites the composition of claim 57, wherein the minimum dimension or maximum dimension falls within 10%, see copending claim 136.
Instant claim 60 recites the composition of claim 59, wherein the minimum dimension or maximum dimension falls within 5%, see copending claim 137. 
Issuance of a patent to instant claims (genus) would include the claims of copending application (species). Conversely, issuance of a patent to copending claims (species) would anticipate the claims of instant application (genus).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant's arguments filed July 10, 2019 have been fully considered but they are not persuasive. Applicant’s request to hold these rejections in abeyance is noted.
However, a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.

If two (or more) pending applications are filed, in each of which a rejection of one claimed invention over the other on the ground of provisional nonstatutory double patenting (NSDP) is proper, the provisional NSDP rejection will be made in each application. Where there are three applications containing claims that conflict such that a provisional NSDP rejection is made in each application based upon the other two, and it is necessary to file terminal disclaimers to overcome the rejections, it is not sufficient to file a terminal disclaimer in only one of the applications addressing the other two applications. Rather, an appropriate terminal disclaimer must be filed in at least two of the applications to require common ownership or enforcement for all three applications. A terminal disclaimer may be required in each of the three applications in certain situations (e.g., when all three applications have the same effective U.S. filing date). See MPEP 804 subsections (a) and (b). 

Claims 1, 27 and 45-60 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 33, 88, 92-95 and 99-103, 105, 106 of copending Application No. 14/810,457. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. 
Instant claims 1 and 27 are drawn to a composition comprising: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin (species) and (ii) an antigen-presenting cell (APC) presentable antigen (genus) such as any allergen (instant claim 48) that is not coupled to any synthetic nanocarriers, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater 
The instant specification discloses the APC presentable antigen is a therapeutic protein or portion thereof, an autoantigen or an allergen or is associated with an autoimmune disease, an inflammatory disease, an allergy, organ or tissue rejection or graft versus host disease, see para. [0008].  The specification defines antigen presentable antigen includes but not limited to MHC class II-restricted epitope, see pages 12-13.  
Instant claim 45 recites the composition of claim 1, wherein the rapamycin in the composition is in an amount effective to generate a tolerogenic immune response to the APC presentable antigen, see copending application abstract, induces tolerance to allergen specific undesired response such as IgE antibody and T cell proliferation, para. [0007], copending claim 92, in particular. 
Instant claim 46 recites the composition of claim 1, wherein the APC presentable antigen comprises an MHC class I-restricted (no B cell epitope) and/or MHC class II-restricted epitope, see copending claim 93.
Instant claim 49 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers of the first population comprise polypeptide that is non-methoxy-terminated, pluronic polymer, see copending claim 99.

Instant claim 51 recites the composition of claim 50, wherein when the polymeric synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, see copending claim 101. 
Instant claim 52 recites the composition of claim 50 or 51, wherein the polymeric nanoparticles comprise a polyester and a polyester coupled to a polyether, see copending claim 102.
Instant claim 53 recites the composition of claim 52, wherein the polyether comprises polyethylene glycol or polypropylene glycol, see copending claim 103.
Instant claim 54 recites the composition of claim 1, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population of synthetic nanocarriers is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10, see copending claim 105. 
Instant claim 55 recites the composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient, see copending specification para [0013]. 
Instant claim 56 recites the composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the polymeric synthetic nanocarriers, see copending claim 106.

Instant claim 58 recites the composition of claim 57, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension, see copending claim 106.
Instant claim 59 recites the composition of claim 57, wherein the minimum dimension or maximum dimension falls within 10%, see copending claim 106.
Instant claim 60 recites the composition of claim 59, wherein the minimum dimension or maximum dimension falls within 5%, see copending claim 106. 
Issuance of a patent to instant claims (genus) would include the claims of copending application (species). Conversely, issuance of a patent to copending claims (species) would anticipate the claims of instant application (genus).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant's arguments filed July 10, 2019 have been fully considered but they are not persuasive. Applicant’s request to hold these rejections in abeyance is noted and denied. See 37 C.F.R. 1.121, which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.

Claims 1, 27 and 45-60 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 30, 80, 90-91 and 94-99 of copending Application No. 14/810,450.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. 

Instant claim 45 recites the composition of claim 1, wherein the rapamycin in the composition is in an amount effective to generate a tolerogenic immune response to the APC presentable antigen, see copending application abstract, induces tolerance to allergen specific undesired response such as CD8+ T cell proliferation, para. [0054], in particular. 
Instant claim 46 recites the composition of claim 1, wherein the APC presentable antigen comprises an MHC class I-restricted and/or MHC class II-restricted epitope, see copending claim 1, 30.
Instant claim 49 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers of the first population comprise polypeptide that is non-methoxy-terminated, pluronic polymer, see copending claim 94.

Instant claim 51 recites the composition of claim 50, wherein when the polymeric synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, see copending claim 96. 
Instant claim 52 recites the composition of claim 50 or 51, wherein the polymeric nanoparticles comprise a polyester and a polyester coupled to a polyether, see copending claim 95.
Instant claim 53 recites the composition of claim 52, wherein the polyether comprises polyethylene glycol or polypropylene glycol, see specification paragraph [0012].
Instant claim 54 recites the composition of claim 1, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population of synthetic nanocarriers is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10, see copending claim 97. 
Instant claim 55 recites the composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient, see copending claim 98 
Instant claim 56 recites the composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the polymeric synthetic nanocarriers, see copending claim 99.

Instant claim 58 recites the composition of claim 57, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension, see copending claim 99.
Instant claim 59 recites the composition of claim 57, wherein the minimum dimension or maximum dimension falls within 10%, see copending claim 99.
Instant claim 60 recites the composition of claim 59, wherein the minimum dimension or maximum dimension falls within 5%, see copending claim 99. 
Issuance of a patent to instant claims (genus) would include the claims of copending application (species). Conversely, issuance of a patent to copending claims (species) would anticipate the claims of instant application (genus).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant's arguments filed July 10, 2019 have been fully considered but they are not persuasive. Applicant's request to hold these rejections in abeyance is noted and denied. See 37 C.F.R. 1.121, which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.

Conclusion
No claim is allowed. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	/PHUONG HUYNH/             Primary Examiner, Art Unit 1644